Citation Nr: 0902813	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-39 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation (DIC) under 38 U.S.C.A. § 1151 
for diabetes mellitus as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the RO that 
denied the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for diabetes mellitus as the result of VA 
treatment.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

First, the Board notes that the veteran's claims file 
contains a letter dated in May 1999 indicating that the 
veteran is receiving disability benefits from the Social 
Security Administration.  No records related to this benefit, 
however, have been associated with the veteran's claims file.  

Upon remand, the RO should therefore contact the Social 
Security Administration and take all necessary attempts to 
obtain all records related to this application. 38 C.F.R. 
§ 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting 
to obtain records in the custody of a Federal department or 
agency, including the Social Security Administration, VA must 
make as many requests as are necessary to obtain relevant 
records; VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile).  

Next, the veteran contends that a medication prescribed by 
VA, specifically olonzapine prescribed in connection with a 
nonservice-connected psychiatric disorder, caused his 
diabetes mellitus.  He was diagnosed with diabetes mellitus 
in approximately September 2004 and the medical records in 
the claims file indicate that the veteran was prescribed 
olonzapine prior to the diagnosis of diabetes mellitus.  He 
has been under treatment for diabetes mellitus since 
September 2004.  

There is, however, no indication in his treatment records 
that olonzapine caused diabetes mellitus generally or that it 
specifically caused the veteran's diabetes mellitus.  On the 
other hand, the veteran has indicated that his treating VA 
physician indicated that this medication might have caused 
his diabetes mellitus.  

Here, the Board notes that the veteran's claims file contains 
a handwritten note (presumably written by the veteran) next 
to a November 2003 VA treatment note which states 
"previously told [the veteran]  had diabetes was concerned 
that meds could be cause LOB.  Told by Dr. Kanaan that drugs 
from mental health could be cause."  

Based on the foregoing, and giving the benefit of the doubt 
to the veteran, the Board concludes that this matter should 
be remanded and that, upon remand, the RO should arrange for 
an appropriate VA examination for the purpose of providing an 
opinion regarding whether the veteran's diabetes mellitus 
resulted from negligence or fault on the part of VA treatment 
providers.  

The examiner should also comment on whether the veteran's 
diabetes mellitus was an event not reasonably foreseeable as 
a result of the prescribed use of olonzapine for a 
psychiatric disorder.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the veteran, a VA examination in 
connection with his claim, the veteran should also be 
afforded an opportunity to submit any additional medical 
records relevant to his claim.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 
38 C.F.R. § 3.159(c).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies to 
the situation at hand.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Upon remand, therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him since 
service for diabetes mellitus.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should obtain all VA treatment 
records dated from October 2006 to the 
present and associate those records with 
the claims folder.  

4.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing.  

5.  The veteran then should be afforded a 
VA examination to determine whether the 
veteran has diabetes mellitus that 
resulted from negligence or fault on the 
part of VA treatment providers.  In this 
regard, the examiner should comment on 
whether the veteran's diabetes mellitus 
was caused by olonzapine, prescribed for 
a nonservice-connected psychiatric 
disorder.  It is imperative that the 
examiner who is designated to examine the 
claims file reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The examiner should also comment on 
whether any residuals or additional 
disability resulting from the 
prescription of olonzapine, to include 
diabetes mellitus, represents a necessary 
consequence of, or whether it was an 
event not reasonably foreseeable as a 
result of, the treatment.  In rendering 
an opinion, the examiner should cite, as 
appropriate, to the veteran's medical 
treatment records.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

6.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should adjudicate the veteran's 
claim for compensation benefits under 
38 U.S.C.A. § 1151 in light of all 
pertinent evidence and legal authority.  
The RO should furnish the veteran a 
relevant supplement statement of the case, 
to include notification of the law and 
regulations pertinent to the veteran's 
claim under 38 U.S.C.A. § 1151.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



